DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13, 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujishima (US 2018/0275535 A1).

    PNG
    media_image1.png
    247
    552
    media_image1.png
    Greyscale

	As to claim 12, Fujishima discloses a method of inspecting a component of a process tool for processing production substrates (102) and comprising all features of the instant claim such as: positioning a movable stage (101) having a mirror (105; 106) mounted thereon at a predetermined position relative to the component of the process tool and using an imaging sensor system (109) mounted on a fixed part of the process tool (see figure 4) to capture an image of at least part of the component (103) via the mirror (see paragraph [0030]; claim 1). 
	As to claim 13, the process tool is a lithographic apparatus. 
	As to claim 17, wherein the positioning system has movement in a X-Y plane and the mirror (105; 106) is oriented at a predetermined angle of inclination of the X-Y plane (see figure 4). 
	As to claim 19, wherein the imaging sensor system (109) has a controllable focus and/or a controllable zoom and further having controlling the focus and/or zoom of the imaging sensor system in synchronism with movements of the movable stage (101). 
	As to claim 20, wherein the imaging sensor system is mounted to the fixed part by an actuated stage configured to translate the imaging sensor system (109) and/or rotate the imaging sensor system about at least one axis. 
	As to claim 21, wherein the movable stage (7) supports a substrate (102) and further comprising projecting an image onto the substrate supported by the movable stage (see figure 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishima (US 2018/0275535 A1) in view of Osanai et al (U.S.Pat. 6,285,444 B1).
As to claims 1-10, 16 and 18, Fujishima discloses a process tool for processing production substrates and comprising substantially all of the limitations of the instant claims as discussed above except for “the imaging sensor system mounted to a fixed part of the tool and having an optical axis substantially parallel to the X-Y plane” or “the mirror is on an upper surface of the movable stage”, as recited in the claims of the instant claims.  Osanai discloses a process tool and a method for processing production substrate and having a movable stage (51-55) configured to perform movement in an X-Y plane; an imaging device (33a, b, d) mounted on a fixed part of the tool and having an optical axis substantially parallel to the X-Y plane (see figure 4) and a mirror (31) mounted on the movable stage and oriented at a predetermined angle of inclination to the X-Y plane.  In view of such teachings, it would have been obvious to a skilled artisan before the effective filling date of the claimed invention to combine the teachings of the Fujishima and Osanai to come up with the claimed invention as recited in the mentioned claims.  It would have been obvious to a skilled artisan to displace the imaging sensor system of Fujishima to a fixed part of the tool and having an optical axis substantially parallel to the X-Y plane , as well as to place the mirror (105, 106) of Fujishima on an upper surface/or a side surface of the movable stage (101), as suggested by Osanai for the purpose of precisely capturing the image of at least part of the component as intended.  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Allowable Subject Matter
Claims 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 11 and 14 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a process tool and a corresponding method comprising among other features, an imaging system with particular structures and a specified arrangement for capturing an image of a fluid handling system, as recited in the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
11/16/22


/HUNG V NGUYEN/            Primary Examiner, Art Unit 2882